            Case 1:19-cv-08834-LJL Document 30 Filed 03/01/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                    3/1/2021
                                                                       :
JEFFREY L. STABOLESKI,                                                 :
                                                                       :
                                    Plaintiff,                         :
                                                                       :       19-cv-8834 (LJL)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
CITY OF NEW YORK,                                                      :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X
LEWIS J. LIMAN, United States District Judge:

          Pro se Plaintiff Jeffrey L. Staboleski filed this action on September 20, 2019 pursuant to

42 U.S.C. § 1983 alleging that both his arresting police officer and the lieutenant on duty

violated his First Amendment right to freely exercise his religion during his September 8, 2019

arrest.

          Defendant City of New York (the “City”) moves to dismiss the Complaint under Fed. R.

Civ. P. 12(b)(6) on the basis that Plaintiff fails to state a claim for violation of his First

Amendment rights and further fails to state a claim for municipal liability against the City. Dkt.

No. 27. The motion was made on July 7, 2020. Id. Plaintiff has not filed papers in opposition.

          The Court grants the motion to dismiss without prejudice to Plaintiff amending the

Complaint to add allegations to support his claims.

                                               BACKGROUND

          Plaintiff was arrested on September 8, 2019 and taken to the Midtown South Precinct.

Dkt. No. 2 (“Complaint” or “Compl.”) ¶ V. He alleges that he asked the New York Police

Department (“NYPD”) officer who arrested him to give him back his Qur’an and prayer rug but

that the officer, acting pursuant to the lieutenant’s guidance, refused to provide him access to
          Case 1:19-cv-08834-LJL Document 30 Filed 03/01/21 Page 2 of 9




these items because “[he] could not put [them] in his pocket.” Id. Plaintiff describes that he was

allowed access only to his Fortress of the Muslim prayer book. Id. He seeks damages for the

mental distress caused to him by not being able to practice his religion. Id. ¶ VI.

                                   PROCEDURAL HISTORY

       Plaintiff filed his Complaint shortly after his arrest, on September 20, 2019, which named

the NYPD as defendant. Dkt. No. 2. On November 18, 2019, the Court granted Plaintiff

permission to proceed in forma pauperis, Dkt. No. 4, and on December 4, 2019, the Court

entered an order of service, directing that the United States Marshals Service make service upon

the City of New York, which was substituted in as defendant, Dkt. No. 6.

       Defendant filed its motion to dismiss for failure to state a claim on July 7, 2020, which

the Court now considers. Dkt. Nos. 27-28.1

                                       LEGAL STANDARD

       In considering a motion to dismiss pursuant to Rule 12(b)(6), a court must “accept the

material facts as alleged in the complaint as true and construe all reasonable inferences in the

plaintiff’s favor.” Phelps v. Kapnolas, 308 F.3d 180, 184 (2d Cir. 2002) (quoting Hernandez v.

Coughlin, 18 F.3d 133, 136 (2d Cir. 1994)). However, “[t]o survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). Moreover, the Court is obligated to construe pro se

pleadings broadly and liberally, interpreting them so as to raise the strongest arguments they

suggest. See Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007); Cruz v. Gomez, 202 F.3d 593,

597 (2d Cir. 2000). This obligation “is especially true when dealing with pro se complaints


11
  Failure to oppose a motion to dismiss is not in itself grounds for dismissal. See McCall v.
Pataki, 232 F.3d 321, 322 (2d Cir. 2000).


                                                  2
             Case 1:19-cv-08834-LJL Document 30 Filed 03/01/21 Page 3 of 9




alleging civil rights violations.” Weixel v. Bd. of Educ. of City of New York, 287 F.3d 138, 146

(2d Cir. 2002); see also Weinstein v. Albright, 261 F.3d 127, 132 (2d Cir. 2001).

        However, while the Court construes pro se pleadings liberally, this does not relieve pro

se plaintiffs of the requirement that they plead enough facts to “nudg[e] their claims across the

line from conceivable to plausible.” Twombly, 550 U.S. at 570. Nor does it relieve them of the

obligation to otherwise comply with the pleading standards set forth by the Federal Rules of

Civil Procedure. See Saidin v. N.Y.C. Dep’t of Educ., 498 F. Supp. 2d 683, 687 (S.D.N.Y. 2007);

see also Locicero v. O’Connell, 419 F. Supp. 2d 521, 525 (S.D.N.Y. 2006) (requiring that pro se

litigants allege sufficient facts to indicate deprivation of a constitutional right).

                                            DISCUSSION

        Plaintiff alleges that the conduct to which he was subjected violated his constitutional

rights. See Compl. ¶ I. The Court construes the Complaint as alleging claims under 42 U.S.C.

§ 1983 based on violations of the Free Exercise Clause of the First Amendment and of Religious

Land Use and Institutionalized Persons Act (“RLUIPA”). Defendant argues that Plaintiff fails to

state a Free Exercise claim and fails to state a claim for municipal liability. Dkt. No. 28.

        A.      Plaintiff Fails to State a Claim under the Free Exercise Clause

        The Free Exercise Clause of the First Amendment encompasses both “‘freedom to

believe and freedom to act’ on one’s beliefs.” Skoros v. City of New York, 437 F.3d 1, 39 (2d

Cir. 2006) (quoting Cantwell v. Connecticut, 310 U.S. 296, 303 (1940)). “When a plaintiff

claims his rights under the Free Exercise Clause have been violated, he must demonstrate that the

official conduct at issue operated coercively against him ‘in the practice of his religion.’” Indig

v. Vill. of Pomona, 2019 WL 6173425, at *8 (S.D.N.Y. Nov. 19, 2019) (quoting Harris v.

McRae, 448 U.S. 297, 321 (1980)). Further, “[a]bsent some demonstration that the purpose of

the defendants’ challenged action was to impugn . . . or to restrict their religious practices . . . a


                                                    3
          Case 1:19-cv-08834-LJL Document 30 Filed 03/01/21 Page 4 of 9




Free Exercise claim will be sustained only if the government has placed a substantial burden on

the observation of a central religious belief, without a compelling government interest justifying

the burden.” Newdow v. United States, 2013 WL 4804165, at *4 (S.D.N.Y. Sept. 9, 2013), aff’d

sub nom. Newdow v. Peterson, 753 F.3d 105 (2d Cir. 2014); see Vasquez v. Maloney, 2020 WL

1309989, at *12 (S.D.N.Y. Mar. 19, 2020). Put simply, either a defendant must have sought to

impugn a plaintiff’s religious beliefs or to restrict her religious practices, or the government must

have placed “‘a substantial burden on the observation of a central religious belief’ without ‘a

compelling governmental interest justif[ying]the burden’” to sustain a Free Exercise claim.

Skoros, 437 F.3d at 39 (quoting Jimmy Swaggart Ministries v. Bd. of Equalization, 493 U.S. 378,

384-85 (1990)). “A substantial burden exists where the state puts substantial pressure on an

adherent to modify his behavior and to violate his beliefs.” Newdow, 753 F.3d at 109.

        “Prisoners have long been understood to retain some measure of the constitutional

protection afforded by the First Amendment’s Free Exercise Clause.” Ford v. McGinnis, 352

F.3d 582, 588 (2d Cir. 2003). At the same time, however, “[l]awful incarceration brings about

the necessary withdrawal or limitation of many privileges and rights, a retraction justified by the

considerations underlying our penal system.” Salahuddin v. Goord, 467 F.3d 263, 274 (2d Cir.

2006) (quoting O’Lone v. Est. of Shabazz, 482 U.S. 342, 348 (1987)). A prisoner’s First

Amendment rights are thus “balanced against the ‘interests of prison officials charged with

complex duties arising from administration of the penal system’” and his Free Exercise claim is

assessed “under a ‘reasonableness’ test less restrictive than that ordinarily applied to alleged

infringements of fundamental constitutional rights.” Brandon v. Kinter, 938 F.3d 21, 32 (2d Cir.

2019) (quoting Ford, 352 F.3d at 588).

       Thus, the Second Circuit has held that in order for a prisoner to prevail on a Free Exercise




                                                  4
            Case 1:19-cv-08834-LJL Document 30 Filed 03/01/21 Page 5 of 9




claim, he “must show at the threshold that the disputed conduct substantially burdens his

sincerely held religious beliefs.” Id. (quoting Holland v. Goord, 758 F.3d 215, 220 (2d Cir.

2014)); see also Leach v. New York City, 2013 WL 3984996, at *2 (S.D.N.Y. Aug. 2, 2013).2 If

he satisfies that threshold requirement, the “defendants then bear the relatively limited burden of

identifying the legitimate penological interests that justify the impinging conduct” and “the

burden remains with the prisoner to show that these [articulated penological] concerns were

irrational.” Salahuddin, 467 F.3d at 275 (quoting Fromer v. Scully, 874 F.3d 69, 74 (2d Cir.

1989)).

          Plaintiff’s allegations fail to make out a Free Exercise claim. His description that the

officers denied him his Qur’an and prayer rug because he “could not put [them] in his pocket”

and the fact that they gave him his Fortress of the Muslim prayer book fail to plausibly

demonstrate an objective to impugn his religious practices. Compl. ¶ V. Moreover, Plaintiff

fails to plead sufficient facts to indicate that the police officer’s conduct “operated coercively

against him in the practice of his religion” or to demonstrate that the City placed a burden,

substantial or otherwise, on the observation of his religious beliefs. Indig, 2019 WL 6173425, at

*8. He does not allege that the limited deprivation of access to his Qur’an and his prayer rug on

a single occasion restricted his ability to practice his religion or in any other way interfered with

his Free Exercise rights. See Bradshaw v. Burns, 2020 WL 1129870, at * 8 (N.D.N.Y. Mar. 9,

2020) (denial of access to one meal, as well as certain food and drink items that are part of a

religious meal on eight occasions, did not violate Free Exercise clause) (citing cases); Burroughs




2
  The Court notes that the Second Circuit has left open the question of whether a prisoner must
allege a “substantial” burden on his Free Exercise rights or just a burden. See Brandon, 938 F.3d
at 32 n.7; Holland, 758 F.3d at 220. The Court need not resolve that issue in this case. Plaintiff
has not sufficiently alleged a burden.


                                                   5
             Case 1:19-cv-08834-LJL Document 30 Filed 03/01/21 Page 6 of 9




v. Mitchell, 325 F. Supp. 3d 249, 280 (N.D.N.Y. 2018) (rejecting plaintiff’s Free Exercise claim

because defendant’s refusal on one occasion to provide him with his “Koran, prayer rug, Kufi,

and Ramadan meal” suggested only a de minimis interference); Leach v. New York City, 2013

WL 3984996, at *2 (S.D.N.Y. Aug. 2, 2013) (rejecting a Free Exercise claim alleging that

defendant deprived pro se plaintiff of constitutional religious rights by failing to provide him

with Kosher food and denying his request to speak with a Rabbi on a singular occasion, which

were de minimis impositions) (citing Rapier v. Harris, 172 F.3d 999, 1006 (7th Cir. 1999)); see

also Flynn v. Ward, 2016 WL 1357737, at *10 (N.D.N.Y. Apr. 4, 2016) (rejecting Free Exercise

claim because complaint did not provide “dates, times or facts establishing how [plaintiff] was

burdened”). Finally, from his allegation that he was deprived of the Qur’an and his prayer rug

because he could not put the items in his pocket while he was being processed, it appears that the

actions of the officers were “reasonably related to legitimate penological interests” of security.

O’Lone, 482 U.S. at 349; see Lombardo v. Freebern, 2018 WL 1627274, at *11 (S.D.N.Y. Mar.

30, 2018) (deprivation of access to Tifillin and prayer shawl for 48 days and hardcover Siddur

for 178 days based on security reasons did not violate Free Exercise clause).

        The Court therefore dismisses Plaintiff’s Free Exercise First Amendment claim as failing

to state sufficient facts to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at

678.

        B.      Plaintiff Fails to State a Claim Under RLUIPA

        The Court also construes the Complaint as alleging that the City has violated Plaintiff’s

statutory right to freely exercise his religion under RLUIPA. RLUIPA “prohibits the

government from imposing substantial burdens on religion even where the burden results from a

neutral law of general applicability.” Hankins v. Lyght, 441 F.3d 96, 111 n.3 (2d Cir. 2006); see

also Cutter v. Wilkinson, 544 U.S. 709, 712 (2005) (RLUIPA “protects institutionalized persons


                                                    6
            Case 1:19-cv-08834-LJL Document 30 Filed 03/01/21 Page 7 of 9




who are unable freely to attend to their religious needs and are therefore dependent on the

government’s permission and accommodation for exercise of their religion”). The statute

provides:

       No government shall impose a substantial burden on the religious exercise of a
       person residing in or confined to an institution . . . unless the government
       demonstrates that imposition of the burden on that person—(1) is in furtherance of
       a compelling governmental interest; or (2) is the least restrictive means of
       furthering that compelling governmental interest.

42 U.S.C. § 2000cc-1(a). This proscription has “force against programs or activities receiving

federal financial support or when the described burden affects interstate commerce.” Mateo v.

Westchester Cnty., 2020 WL 5802838, at *5 (S.D.N.Y. Sept. 29, 2020). “RLUIPA provides

prisoners with ‘greater protection’ to exercise their religious beliefs than the First Amendment.”

Means v. Rockland Cnty. Corr. Facility, 2019 WL 1596489, at *9 (S.D.N.Y. Apr. 15, 2019)

(quoting Holt v. Hobbs, 574 U.S. 352, 361 (2015)).

       A substantial burden under RLUIPA is one that “puts undue pressure on the adherents to

alter their behavior and to violate their beliefs in order to obtain government benefits, thereby

imposing a substantial burden on religious exercise.” Westchester Day Sch. v. Vill. of

Mamaroneck, 504 F.3d 338, 348 (2d Cir. 2007) (“Supreme Court precedents teach that a

substantial burden on religious exercise exists when an individual is required to choose between

following the precepts of her religion and forfeiting benefits, on the one hand, and abandoning

one of the precepts of her religion . . . on the other hand.”) (citing Thomas v. Review Bd. of Ind.

Emp. Sec. Div., 450 U.S. 707, 709 (1981)); see also Pilgrim v. Artus, 2010 WL 3724883, at *11

(N.D.N.Y. Mar. 18, 2010).

       The Court dismisses Plaintiff’s RLUIPA claim for the same reasons it dismissed his

constitutional claim. Plaintiff’s factual allegations do not suggest he was burdened—

substantially or not—when the arresting officer denied him his Qur’an and prayer rug during


                                                 7
             Case 1:19-cv-08834-LJL Document 30 Filed 03/01/21 Page 8 of 9




booking. See, e.g., Means, 2019 WL 1596489, at *9 (“RLUIPA and free-exercise claims must

be based on more than an isolated denial of a religious observance and general assertions of

correction official’s hostility to his religion.”).

        C.      Plaintiff Fails to Adequately Allege Municipal Liability

        To plead Section 1983 claims against a municipality, such as the City of New York, a

plaintiff must allege: “(1) actions taken under color of law; (2) deprivations of a constitutional or

statutory right; (3) causation; (4) damages; and (5) that an official policy of the municipality

caused the constitutional injury.” Roe v. City of Waterbury, 542 F.3d 31, 36 (2d Cir. 2008); see

Monell v. Dep’t of Social Servs., 436 U.S. 658, 690-91 (1978). “A plaintiff may satisfy the

‘policy or custom’ requirement by alleging one of the following: ‘(1) a formal policy officially

endorsed by the municipality; (2) actions taken by government officials responsible for

establishing the municipal policies that caused the particular deprivation in question; (3) a

practice so consistent and widespread that, although not expressly authorized, constitutes a

custom or usage of which a supervising policy-maker must have been aware; or (4) a failure by

policymakers to provide adequate training or supervision to subordinates to such an extent that it

amounts to deliberate indifference to the rights of those who come into contact with the

municipal employees.’” Johnson v. Paul, 2018 WL 2305657, at *3 (S.D.N.Y. May 21, 2018)

(quoting Brandon v. City of New York, 705 F. Supp. 2d 261, 276-77 (S.D.N.Y. 2010)).

        Plaintiff’s Monell claim fails at the threshold. He does not allege a constitutional

violation. See, e.g., Segal v. City of New York, 459 F.3d 207, 219 (2d Cir. 2006). Moreover,

Plaintiff’s allegations concerning “a single incident . . . involv[ing] only actors below the

policy-making level, does not suffice to show a municipal policy.” DeCarlo v. Fry, 141 F.3d 56,

61 (2d Cir. 1998) (citation omitted).




                                                      8
          Case 1:19-cv-08834-LJL Document 30 Filed 03/01/21 Page 9 of 9




                                         CONCLUSION

       For the reasons stated, the motion to dismiss is GRANTED for failure to state a claim.

       Because the Second Circuit has made clear that district courts “should not dismiss

without granting leave to amend at least once when a liberal reading of the complaint gives any

indication that a valid claim might be stated,” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.

2000), the Court grants Plaintiff sixty (60) days, until April 30, 2021, to file an amended

complaint with allegations to support his constitutional and RLUIPA claims. If Plaintiff fails to

file a timely amended complaint, the Court will terminate the case.

       The Clerk of Court is respectfully directed to close Dkt. No. 27 and to mail a copy of this

Opinion to Plaintiff.



       SO ORDERED.


Dated: March 1, 2021                       __________________________________
       New York, New York                             LEWIS J. LIMAN
                                                  United States District Judge




                                                 9
